Exhibit 99.3 Unaudited Interim Consolidated Financial Statements of HELIX BIOPHARMA CORP. For the three and six months ended January 31, 2009 and 2008 Helix BioPharma Corp. Interim Consolidated Balance Sheets (In thousands of Canadian dollars) January 31, 2009 (unaudited) January 31, 2009 Assets Current assets Cash and cash equivalents $ 23,636 $ 19,057 Accounts receivable 606 349 Inventory 700 458 Prepaid and other expenses 164 446 25,106 20,310 Investments 16 95 Capital assets 1,098 1,151 Intangible assets 104 110 $ 26,324 $ 21,666 Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ 1,752 $ 598 Accrued liabilities 412 546 2,164 1,144 Shareholders’ equity (note 4) 24,160 20,522 Contingent liability (note 8) Subsequent event (note 11) $ 26,324 $ 21,666 See accompanying notes to unaudited interim consolidated financial statements. 1 Helix BioPharma Corp.Unaudited Interim Consolidated Statements of Operations (In thousands of Canadian dollars, except per share amounts) For the three months ended January 31 For the six months ended January 31 2009 2008 2009 2008 Revenue Product revenue $ 740 $ 652 $ 1,661 $ 1,406 License fees and royalties 123 139 321 270 863 791 1,982 1,676 Expenses Cost of sales 338 269 785 582 Research and development 2,734 1,109 4,502 1,989 Operating, general and administration 1,440 1,165 2,623 2,380 Amortization of intangible assets 3 3 6 10 Amortization of capital assets 63 63 127 129 Stock-based compensation 631 12 631 24 Interest income, net (100 ) (181 ) (305 ) (285 ) Foreign exchange (gain) (18 ) (153 ) 132 (45 ) 5,091 2,287 8,501 4,784 Loss before income taxes (4,228 ) (1,496 ) (6,519 ) (3,108 ) Income taxes 24 30 54 62 Net loss for the period $ (4,252 ) $ (1,526 ) $ (6,573 ) $ (3,170 ) Loss per share Basic and diluted $ (0.08 ) $ (0.04 ) $ (0.13 ) $ (0.08 ) Weighted average number of common shares used in the calculation of basic and diluted loss per share 53,157,335 41,027,944 50,847,074 38,681,639 See accompanying notes to unaudited interim consolidated financial statements. 2 Helix BioPharma Corp. Unaudited Interim Consolidated Statement of Comprehensive Income / (Loss) (In thousands of Canadian dollars) For the threemonths ended January 31 For the sixmonths ended January 31 2009 2008 2009 2008 Comprehensive income (note 3): Net loss for the period $ (4,252 ) $ (1,526 ) $ (6,573 ) $ (3,170 ) Other comprehensive income / (loss), net of income taxes: Increase / (decrease) in fair value of available-for -sale investments (19 ) (17 ) (79 ) (1 ) Total comprehensive income $ (4,271 ) $ (1,543 ) $ (6,652 ) $ (3,171 ) See accompanying notes to unaudited interim consolidated financial statements. Helix BioPharma Corp. Unaudited Interim Consolidated Statements of Deficit (In thousands of Canadian dollars) For the threemonths ended January 31 For the sixmonths ended January 31 2009 2008 2009 2008 Deficit, beginning of period $ (61,013 ) $ (53,372 ) $ (58,692 ) $ (51,728 ) Net loss for the period (4,252 ) (1,526 ) (6,573 ) (3,170 ) Deficit, end of period $ (65,265 ) $ (54,898 ) $ (65,265 ) $ (54,898 ) See accompanying notes to unaudited interim consolidated financial statements. 3 Helix BioPharma Corp. Unaudited Interim Consolidated Statements of Cash Flows (In thousands of Canadian dollars) For the three months ended January 31 For the six months ended January 31 2009 2008 2009 2008 Cash provided by (used in) Operating activities Net loss for the period $ (4,252 ) $ (1,526 ) $ (6,573 ) $ (3,170 ) Items not involving cash Amortization of capital assets 63 63 127 129 Amortization of intangible assets 3 3 6 10 Stock-based compensation 631 12 631 24 Foreign exchange loss / (gain) (18 ) (153 ) 132 (45 ) Change in non-cash working capital Accounts receivable (106 ) 159 (257 ) 282 Inventory (179 ) (82 ) (242 ) (135 ) Prepaid and other expenses 58 53 282 110 Accounts payable 780 188 1,154 358 Accrued liabilities (236 ) 210 (134 ) (279 ) (3,256 ) (1,073 ) $ (4,874 ) $ (2,716 ) Financing activities Proceeds from issue of common shares and warrants, net of issue costs – 14,614 9,659 14,614 – 14,614 9,659 14,614 Investing activities Redemption of short-term investments, net – Purchase of capital assets (37 ) (9 ) (74 ) (59 ) (37 ) (9 ) (74 ) (59 ) Effect of exchange rate changes on cash and cash equivalents 18 153 (132 ) 45 Increase (decrease) in cash and cash equivalents (3,275 ) 13,685 4,579 11,884 Cash and cash equivalents, beginning of period 26,911 9,578 19,057 11,379 Cash and cash equivalents, end of period $ 23,636 $ 23,263 $ 23,636 $ 23,263 Supplemental cash flow information Interest received $ 102 $ 183 $ 309 $ 287 Interest paid – – 14 – Income taxes paid – See accompanying notes to unaudited interim consolidated financial statements. 4 Helix BioPharma Corp. Notes to Unaudited Interim Consolidated Financial Statements For the three and six month periods ended January 31, 2009 and 2008 (Tabular dollar amounts in thousands of Canadian dollars, except per share amounts) 1.Operations Helix BioPharma Corp.’s (the Company”) principal business activities are focused on biopharmaceuticals, primarily in the areas of cancer prevention and treatment.In addition, the Company earns revenues from its drug distribution business in Canada and international licensing activities. The Company has funded its research and development activities through the issuance of common shares and warrants and limited commercial activities. As the Company has several projects in the research and development stage, it expects to incur additional losses and require additional financial resources. The continuation of the Company’s research and development activities and the commercialization of its products are dependent upon the Company’s ability to successfully complete its research programs, protect its intellectual property and finance its cash requirements on an ongoing basis.It is not possible to predict the outcome of future research and development activities or the financing thereof. 2.Basis of presentation These unaudited interim consolidated financial statements of the Company have been prepared by management in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) for interim financial statements with a reconciliation to accounting principles generally accepted in the United States disclosed in note 13 to the annual audited consolidated financial statements for the year ended July 31, 2008, and do not include all the information required for complete financial statements.They are consistent with the accounting policies outlined inthe Company’s audited consolidated financial statements for the year ended July 31, 2008, with the exception of the changes outlined in note 3.These unaudited interim consolidated financial statements and related notes should be read in conjunction with the Company’s audited consolidated financial statements for the year ended July 31, 2008.When necessary, these unaudited interim consolidated financial statements include amounts based on informed estimates and the best judgements of management.The results of operations for the interim periods reported are not necessarily indicative of results to be expected for the year. These unaudited interim consolidated financial statements include the assets, liabilities and operating results of the Company and its wholly-owned subsidiaries and all inter-company transactions are eliminated upon consolidation. These unaudited interim consolidated financial statements have been prepared on a going-concern basis, which assumes that the Company will continue in operation for the foreseeable future and, accordingly, will be able to realize assets and discharge its liabilities in the normal course of operations.Taking into consideration the cash and cash equivalents balance as at January 31, 2009 of these unaudited interim consolidated financial statements, management believes that the Company has sufficient cash resources to fund its future operations beyond the next 12 months. 3. Accounting policies a) Changes in accounting policies These interim consolidated financial statements have been prepared using the same accounting policies and methods as were used for the audited annual consolidated financial statements for the year ended July 31, 2008, except for the following new accounting pronouncements, which have been adopted effective August 1, 5 Helix BioPharma Corp. Notes to Unaudited Interim Consolidated Financial Statements For the three and six month periods ended January 31, 2009 and 2008 (Tabular dollar amounts in thousands of Canadian dollars, except per share amounts) General standards on financial statement presentation: On August 1, 2008, the Company adopted the amendments of the Canadian Institute of Chartered Accountant’s Handbook Section 1400, which includes requirements to assess and disclose an entity’s ability to continue as going concern.The adoption of this change did not have an impact on the Company’s interim consolidated financial statements. Capital Disclosure: On August 1, 2008, the Company adopted the new recommendations of the Canadian Institute of Chartered Accountant’s Handbook Section 1535, Capital Disclosures.Section 1535 establishes standards for disclosing information about an entity’s capital and how it is managed.It requires the disclosure of information about: (i) an entity’s objectives, policies and processes for managing capital; complied with any capital requirements; and if it has not complied, the consequences of such non-compliance.This section did not have a material effect on the Company’s unaudited interim consolidated financial statements.The Company has included disclosures recommended by Section 1535 in note 9 of these unaudited consolidated financial statements. Inventories: On August 1, 2008, the Company adopted the Canadian Institute of Chartered Accountant’s Handbook Section 3031, Inventories.This standard introduces significant changes to measurement and disclosure of inventories, including the requirement to measure inventories at the lower of cost or net realizable value, the allocation of overhead based on normal capacity, the use of specific cost method for inventories that are not ordinarily interchangeable or goods and services produced for specific purposes, and the reversal of previous write-downs to net realizable value when there is subsequent increase in the value of inventories.Inventory carrying amounts, amounts recognized as an expense, write-downs and the reversals of write-downs are required to be disclosed.The Company’s cost of inventories is comprised of all laid down costs and are valued at the lower of cost, determined on a first-in, first-out basis, and net realizable value.This section did not have a material impact on the Company’s unaudited interim consolidated financial statements. Financial Instruments: On August 1, 2008, the Company adopted two new Canadian Institute of Chartered
